Resettled order, i'l so far as appealed from, reversed upon the law, with costs, and motion to confirm the report of the commissioners with respect to parcel 52, sheet 10, granted, with costs and an additional allowance of five per cent of the amount of the award. We are of opinion that the commissioners did not adopt any erroneous theory of valuation. They adopted .the ordinary and usual method for the valuation of property in proceedings of this character. They considered the theories of both parties and their witnesses and determined, from the testimony and their view, that the property taken was not available, standing alone, for the uses testified to by respondents’ witnesses, but that its best use was in conjunction with respondents’ remaining property. There was abundant evidence to sustain this finding, and the award made is fairly supported by the evidence. Lazansky, P. J., Young, Kapper, Carswell and Seudder, JJ., concur.